DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/14/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2011/0119592 A1) in view of Seo et al. (“Seo”) (US 2020/0004491 A1).
Regarding claim 1, Tada discloses a display device in a multi-monitor system comprising a plurality of display devices to display an image signal, the plurality of display devices including the display device and one or more other display devices different from the display device (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500. Each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51. Each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051), the display device comprising a processor (control unit 110 is implemented by a processor such as a CPU. Control unit 110 controls various portions of display 100, para. 0092) configured to:
receive from the one or more other display devices, one or more pieces of signal information set to the one or more other display devices (para. 0051), respectively, the signal information regarding a display of the image signal (contents being displayed on the screen, paras. 0014-0015),
compare each of the one or more pieces of the signal information with first signal information set to the display device, the first signal information regarding a display of the image signal (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not. Thus, display 100B determines whether other displays 100A, 100C and 100D are not receiving the signal or not, para. 0073), and
based on determining that one of the one or more pieces of the signal information differs from the first signal information, transmit a first command causing at least one of the plurality of display devices to update the signal information (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
Tada does not specifically disclose the plurality of display devices daisy-chained to display an image signal. 
In a similar field of endeavor of a system of a plurality of displays, Seo discloses plurality of display devices daisy-chained to display an image signal (the plurality of display modules included in each group may be connected to each other by a daisy-chain method, para. 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the daisy-chained connection as taught by Seo in the system of Tada in order to smoothly display an image of the plurality of display apparatus and improve visibility of a user.
Regarding claim 2, Tada discloses the processor is further configured to:
based on determining that any one of the one or more pieces of the signal information differs from the first signal information, determine whether or not the plurality of display devices can be grouped into at least a first group (display 100B) and a second group (displays 100A, 100C and 100D), the first group including one or more display devices each set with the first signal information (e.g., blank signal information), the second group including one or more display devices each set with second signal information (e.g., the signals in the format of 480p) different from the first signal information, and a first quantity of display devices included in the first group differing from a second quantity of display devices included in the second group (display 100B is not receiving the signal from contents output device 400, and other displays 100A, 100C and 100D are receiving the signals in the format of 480p, para. 0072).
Regarding claim 3, Tada discloses transmit to the one or more other display devices, a second command requesting the one or more other display devices to transmit the one or more pieces of the signal information, respectively; and
receive the one or more pieces of the signal information respectively from the one or more other display devices (when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074, accordingly, the display 100B update to the 480p signal).
Regarding claims 4, 10 and 20, Tada discloses the signal information indicates at least one of a resolution, a horizontal frequency, a vertical frequency, H Total, V Total, H Active, and V Active (para. 0146).
Regarding claims 5 and 21, Tada discloses the signal information is included in the image signal (para. 0051).
Regarding claim 6, Tada discloses cause the display device to update the signal information, based on transmitting the first command (display 100B restarts contents output device 400. Thereby, as shown in FIG. 4(C), all displays 100A, 100B, 100C and 100D enter the state of receiving the signals of the 480p format from contents output device 400, para. 0075-0076).
Regarding claims 7 and 11, the combination of Tada and Seo discloses the signal information indicates a setting state regarding a display of the image signal, the setting state being set to each of the one or more other display devices connected to a back stage of the display device (a back of the modular display apparatus 100″, a plurality of connectors that may be connected to each of the plurality of ports of the electronic apparatus 200 may be included. In addition, each connector of the modular display apparatus 100″ may be connected to each of the plurality of ports of the electronic apparatus 200, para. 0110 of Seo), and
the processor is further configured to compare the setting state indicated by each of the one or more pieces of the signal information with a first setting state regarding a display of the image signal, the first setting state being set to the display device (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not. Thus, display 100B determines whether other displays 100A, 100C and 100D are not receiving the signal or not, para. 0073 of Seo).
Regarding claim 8, the combination of Tada and Seo discloses each of the plurality of display devices comprises a first terminal for communicating the image signal and a second terminal different from the first terminal, and
the processor is further configured to transmit the second and receive the one or more pieces of the signal information via a communication line connected to the second terminal (the plurality of display modules included in each group may be connected to each other by a daisy-chain method, and the display modules located at the lower side may transmit the decomposed image signals to the display modules positioned at the upper side, para. 0101 of Seo).
Regarding claim 9, Tada discloses a display device in a multi-monitor system comprising a plurality of display devices to display an image signal, the plurality of display devices including the display device (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500. Each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51. Each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400 over a second network 52, para. 0051) and a first display device different from the display device, the display device comprising a processor configured to:
receive, from the first display device, a first command requesting the display device to transmit signal information set to the display device, the signal information regarding a display of the image signal (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not. Thus, display 100B determines whether other displays 100A, 100C and 100D are not receiving the signal or not, para. 0073);
transmit the signal information to the first display device (para. 0074);
a second command causing the display device to update the signal information, the second command being transmitted from the first display device based on the first display device determining that the signal information differs from first signal information set to the first display device, the first signal information regarding a display of the image signal (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074); and
based on receiving the second command, cause the display device to update the signal information (display 100B changes to the operation state to which the most displays belong, based on the operation states of respective displays 100A, 100B, 100C and 100D, para. 0076).
Tada does not specifically disclose the plurality of display devices daisy-chained to display an image signal. 
In a similar field of endeavor of a system of a plurality of displays, Seo discloses plurality of display devices daisy-chained to display an image signal (the plurality of display modules included in each group may be connected to each other by a daisy-chain method, para. 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the daisy-chained connection as taught by Seo in the system of Tada in order to smoothly display an image of the plurality of display apparatus and improve visibility of a user.
Regarding claim 13, Tada discloses an image display method for a display device in a multi-monitor system comprising a plurality of display devices to display an image signal (network system 1A includes a plurality of displays 100A, 100B, 100C and 100D, a contents output device 400 and a management PC 500. Each of displays 100A, 100B, 100C and 100D performs mutual communications with management PC 500 over a first network 51, para. 0051), the plurality of display devices (displays 100A, 100B, 100C and 100D) including the display device and one or more other display devices different (100B) from the display device, the image display method comprising: 
transmitting to the one or more other display devices, a first command requesting the one or more other display devices to transmit one or more pieces of signal information set to the one or more other display devices, respectively, the signal information regarding a display of the image signal (each of displays 100A, 100B, 100C and 100D performs mutual communications with contents output device 400, para. 0051); 
receiving the one or more pieces of the signal information respectively from the one or more other display devices (para. 0051);
comparing each of the one or more pieces of signal information with first signal information set to the display device, the first signal information regarding a display of the image signal (based on the operation states of displays 100A, 100B, 100C and 100D, display 100B determines whether the operation state of display 100B is different from those of other displays 100A, 100C and 100D or not. Thus, display 100B determines whether other displays 100A, 100C and 100D are not receiving the signal or not, para. 0073); and 
based on determining that any one of the one or more pieces of the signal information (e.g., blank signal information) differs from the first signal information (480p signal information), transmitting a second command causing at least one of the plurality of display devices to update the signal information (para. 0074).
Regarding claim 14, Tada discloses based on determining that the plurality of display devices can be grouped into at least the first group and the second group, determine whether or not the first quantity is smaller than the second quantity;
based on determining that the first quantity is greater than the second group, transmit a third command causing all of the one or more display devices included in the second group to update the signal information; and
based on determining that the first quantity is smaller than the second group, cause the display device to update the signal information (when the operation state of display 100B is different from those of other displays 100A, 100C and 100D, i.e., when other displays 100A, 100C and 100D are receiving the 480p signal, display 100B restarts, para. 0074).
Tada does not specifically disclose the plurality of display devices daisy-chained to display an image signal. 
In a similar field of endeavor of a system of a plurality of displays, Seo discloses plurality of display devices daisy-chained to display an image signal (the plurality of display modules included in each group may be connected to each other by a daisy-chain method, para. 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the daisy-chained connection as taught by Seo in the system of Tada in order to smoothly display an image of the plurality of display apparatus and improve visibility of a user.
Regarding claims 15 and 19, Tada discloses based on determining that the plurality of display devices cannot be grouped into at least the first group and the second group,
transmit a fourth command causing all of the one or more other devices to update the signal information, and
cause the display device to update the signal information (as shown in FIG. 4(B), however, display 100B does not receive the signal of the 480p format in some cases even after display 100B restarted. In this case, display 100B restarts contents output device 400. Thereby, as shown in FIG. 4(C), all displays 100A, 100B, 100C and 100D enter the state of receiving the signals of the 480p format from contents output device 400, paras. 0074-0075).
Regarding claim 16, Tada discloses the processor is further configured to receive a third command and cause the display device to update the signal information,
the third command is transmitted from the first display device, based on the first display device determining that any one of the one or more pieces of the signal information differs from the first signal information (paras. 0071-0073), 
the plurality of display devices can be grouped into at least a first group (display 100B) and a second group (displays 100A, 100C, and 100D), the first group including one or more display devices each set with the first signal information (e.g., blank signal information), the second group including one or more display devices each set with second signal information (e.g., the signals in the format of 480p) different from the first signal information, and 
a first quantity of display devices included in the first group is greater than a second quantity of display devices included in the second group, and 
the third command causes all of the one or more display devices included in the second group to update the signal information (paras. 0074-0075).
Regarding claims 17 and 18, Tada discloses based on determining that any one of the one or more pieces of the signal information differs from the first signal information, determining whether or not the plurality of display devices can be grouped into at least a first group (display 100B) and a second group (displays 100A, 100C, and 100D), the first group including one or more display devices each set with the first signal information (e.g., blank signal information), the second group including one or more display devices each set with second signal information (e.g., the signals in the format of 480p) different from the first signal information, and a first quantity of display devices included in the first group differing from a second quantity of display devices included in the second group (paras. 0071-0073).
Regarding claim 22, Tada discloses causing the display device to update the signal information, based on transmitting the second command (display 100B restarts contents output device 400. Thereby, as shown in FIG. 4(C), all displays 100A, 100B, 100C and 100D enter the state of receiving the signals of the 480p format from contents output device 400, para. 0075-0076).
Response to Arguments
6.	Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Applicant stated that “Tada fails to explicitly or implicitly disclose at least the feature that “based on determining that one of the one or more pieces of the signal information differs from the first signal information, transmit a first command causing at least one of the plurality of display devices to update the signal information”. Tada merely describes that display 100B restarts when the operation state of display 100B is different from those of other displays 100A, 100C and 100D” (page 13, line 30 to page 14, line 4 of the Remarks). Examiner respectfully disagrees with the statement. Tada discloses based on determining that one of the one or more pieces of the signal information differs from the first signal information, transmit a first command causing at least one of the plurality of display devices to update the signal information (the blank/black signal information of display 100B has been updated to signals of the 480p after display 100B restarted, paras. 0071-75).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693